PER CURIAM.
We reverse the decision of the Unemployment Appeals Commission, which adopted the conclusion of the appeals referee that appellant, Claude Greenfield, was disqualified from receiving benefits under sections 443.036(29) and 443.101(l)(a)2, Florida Statutes (2002). The record shows that claimant’s failure to comply with an employer directive involved a combination of misunderstanding and poor judgment, which may have justified the employer’s termination of his employment, but did not amount to misconduct as to deny unem*1239ployment benefits. See Powell v. Fla. Unemployment Appeals Comm’n, 886 So.2d 420 (Fla. 1st DCA 2004); McCarty v. Fla. Unemployment Appeals Comm’n, 878 So.2d 432, 435 (Fla. 1st DCA 2004); Ash v. Fla. Unemployment Appeals Comm’n, 872 So.2d 400 (Fla. 1st DCA 2004).
REVERSED.
ERVIN, PADOVANO and LEWIS, JJ., concur.